Citation Nr: 0514751	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  04-05 241	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for residuals of a puncture 
wound to the right tibia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1944 to May 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In this decision, the RO denied the veteran's 
claim for entitlement to service connection for a puncture 
wound to the right tibia.  

In November 2004, the Board remanded this case to the Agency 
of Original Jurisdiction (AOJ) so that the claim could be 
adjudicated in accordance with the provisions of 38 C.F.R. 
§ 3.2600, as requested by the veteran.  The case has now 
returned for appellate consideration.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination of the 
issue on appeal has been obtained.

2.  The preponderance of the evidence is against the 
veteran's claim that he has chronic residuals of a puncture 
wound to the right tibia that are associated with his 
military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
chronic residuals of a puncture wound to the right tibia have 
not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in April 2003 and July 2004.  By means of these 
letters, the appellant was told of the requirements to 
establish entitlement to service connection for a puncture 
wound to the right tibia.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The appellant 
was apprised of the evidence considered by VA and the 
applicable laws and regulations in the Statement of the Case 
(SOC) issued in February 2004 and the Supplemental Statement 
of the Case (SSOC) issued in March 2005.  The SOC and SSOC 
informed him of applicable law and regulations, the evidence 
reviewed in connection with his claim by VA, and the reasons 
and bases for VA's decision.  The April 2003 notification was 
provided prior to the Agency of Original Jurisdiction's (AOJ) 
initial adverse decision issued in July 2003.

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 
14, 2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  See Mayfield, slip op. 
at 35.  (The appendix to the Mayfield decision contains a VA 
notification letter, affirmed by the Court, similar in format 
to the notification letters issued to the appellant in April 
2003 and July 2004.)  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the current 
case, the veteran has not been provided with a VA 
compensation examination.  In this case, the service medical 
records are silent as to any complaint, treatment, or 
diagnosis of a puncture wound to the right tibia.  Other than 
the veteran's contentions, there is no evidence of record 
that has corroborated the veteran's injury.  The veteran has 
not identified any post-service medical treatment for his 
right tibia injury.  Without any contemporaneous medical 
evidence of injury or treatment, any current medical opinion 
regarding the etiology of the veteran's right tibia wound or 
possible residuals would be based on pure speculation.  See 
38 C.F.R. § 3.159(c)(4)(A-C); see also Duenas v. Principi, 18 
Vet. App. 512, 518 (2004).  Such an opinion would have little 
probative value in determining the etiology of the veteran's 
right tibia wound as it would be based purely on the 
veteran's recitation of his medical history without any 
corroboration in the contemporaneous records.  See Godfrey v. 
Brown, 8 Vet. App. 113, 114 (1995).  Therefore, obtaining a 
VA medical examination and nexus opinion would be 
inappropriate in the current case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By letter of April 2003, VA requested that the veteran 
identify all treatment of his puncture wound in order to 
obtain medical evidence pertinent to his claim.  The only 
treatment identified by the veteran was during his military 
service.  His service medical records have been obtained and 
associated with the claims file.  The veteran has alleged 
that part of his service medical records are missing or 
destroyed.  However, a review of these records shows that 
they appear complete with entrance and separation 
examinations, periodic review by military medical personnel, 
and complete immunization records.  In addition, the RO 
obtained these records directly from the National Personnel 
Records Center (NPRC), which responded in June 2003 and did 
not indicate that any records were missing or related to fire 
damage.  Based on this evidence, and the fact that the 
veteran has not supported his allegation by any type of 
objective evidence, the Board finds that the veteran's 
service medical records are complete and no further 
development for these records is needed.

As the veteran has not provided any additional evidence or 
identified any other relevant medical treatment, further 
development of the medical evidence for the issue decided 
below is not warranted.  As all identified treatment records 
have been obtained; there is no duty to notify the veteran of 
an inability to obtain identified records.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  The appellant 
indicated on his substantive appeal received in February 2004 
that he wished to appear at a hearing before VA.  Such a 
hearing was scheduled; however, the veteran later withdrew 
this request due to health concerns.  Therefore, the Board 
concludes that all pertinent evidence regarding the issue 
decided below has been obtained and incorporated into the 
claims file.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters, SOC, and SSOC discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In multiple written statements to VA, the veteran has claimed 
that during the later part of 1945 he served onboard a U. S. 
Navy vessel that was traveling through a typhoon in the 
Pacific Ocean.  After completing a meal, the veteran returned 
his meal tray and slipped on a wet floor.  He landed on a 
coffee cup which then shattered and a piece of the cup 
punctured his right leg to the tibia bone.  The veteran 
reportedly was taken to the ship's sickbay were he stayed for 
three days.  He asserted that it took three months for the 
wound to heal.  The veteran acknowledged that he had injured 
his right leg prior to military service while playing 
basketball.  He noted that he had two separate injuries to 
the right leg, one prior to service and the other during 
service, which had left wound marks.  The veteran has not 
reported any post-military medical treatment for his right 
tibia wound.

The veteran was given a military entrance examination in May 
1944.  His extremities were noted to be normal.  A scar was 
noted about the right knee.  The service medical records do 
not contain any notation reporting complaint, treatment, or 
diagnosis for a puncture wound or injury to the tibia.  His 
military immunization records indicate that he received a 
typhoid booster and tetanus booster on September 28, 1945.  A 
separation examination was given to the veteran in May 1946.  
The only history of illness or injury reported was the 
"usual childhood diseases."  On examination, the 
extremities were reported to be normal.  The examiner 
summarized that the examination had found no defects with the 
veteran.  

There is no report of the veteran's claimed right tibia 
injury in the military records.  The veteran's representative 
has argued that the notation of a tetanus shot in September 
1945 was likely done in connection with the puncture wound 
sustained in late 1945.  The contemporaneous records do not 
support such a conclusion.  The immunization records report 
two shots being given on the same date in September 1945 and 
included a booster not just for tetanus, but also for 
typhoid.  Without further notation, these records appear to 
be merely periodic updates of the veteran's immunization and 
not taken in connection for treatment of a puncture wound.  
The contemporaneous separation examination does not report 
any complaints or history of a puncture wound and residuals 
of such a wound were not found on examination.  

Even if the veteran's lay evidence of a right tibia injury is 
accepted, the contemporaneous medical evidence clearly 
indicates that no chronic disability existed during his 
military service.  There is no competent evidence that the 
veteran currently suffers with a chronic disability 
associated with his noted injury during military service.  
The veteran has claimed a current right tibia disability is 
etiologically related to an in-service injury.  According to 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992), a 
layperson is competent to provide evidence on the incurrence 
of injury and resulting symptoms.  However, only a medical 
professional can provide competent, probative evidence 
regarding the diagnosis or etiology of a disability.  The 
Board finds the veteran's lay evidence of in-service injury 
and subsequent chronic symptomatology is not credible.  The 
contemporaneous medical evidence simply does not substantiate 
the claimed injury or subsequent chronic disability.  Neither 
is there any competent medical opinion that associates any 
current disability with his military service.  As there is no 
objective evidence of either an in-service or post-service 
disability, service connection cannot be established.

Based the evidence and above analysis, it is the Board's 
determination that a grant of service connection is not 
warranted in this case for a puncture wound to the right 
tibia.  While the veteran is competent to report injury and 
symptoms, there is no probative medical evidence and opinion 
finding a current disability that is etiologically related to 
his military service.  To the extent that the appellant has 
opined on the existence and etiology of a current right tibia 
disability, his lay evidence is not credible.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony.)  While the veteran has alleged 
that parts of his service medical records are missing, he has 
failed to present any evidence to support this bald 
allegation.  To this extent, the preponderance of the 
evidence is against the claim for service connection and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a puncture wound to the 
right tibia is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


